Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alan M. Koenck on 2/22/21.

The application has been amended as follows: 

IN THE CLAIMS:
At the end of claim 1: “imprinting adhesive.” has been replaced with:
 --imprinting adhesive;  
wherein the preset gas is selected from the group consisting of cyclobutane, neopentane, acetaldehyde, and diethyl ether. --

Claims 3-5 and 9-16 have been cancelled.


Reasons for Allowance
The examiner makes the following prior art of record:
US 2016/0144554 – This prior art teaches a nanoimprinting method including the claimed steps of applying a resist, charging the chamber with a preset, condensable gas; reducing the temperature to condense / liquefy the gas, irradiating via UV to cure the resist, and demold (See, for example, abstract, Fig 1A-1E, [0105-0110], and [0144] wherein condensation / liquefaction of the gas within the recesses of mold is taught as being regulated by temperature conditions).  This art further teaches wherein the condensable gas has a boiling point of preferably from 10-23oC and includes fluorocarbons, e.g., chlorofluorocarbon, fluorocarbon, hydrochlorofluorocarbon, and hydrofluoroether, further 1,1,1,3,3-pentafluoropropane (See, for example, [0131], [0135-0136]).   US 2016/0144554 does not explicitly teach wherein the preset gas is selected from the group consisting of cyclobutane, neopentane, acetaldehyde, and diethyl ether within the full scope of the claims.
JP 2013-254783 – This prior art teaches a nanoimprinting method including the claimed steps of applying a resist, charging the chamber with a preset, condensable gas; increasing the pressure / utilizing an increase in pressure within the patterned areas during contacting to condense / liquefy the gas, irradiating via UV to cure the resist, and demold (See, for example, abstract, Fig 1, [0008-13].  This art further teaches wherein the condensable gas should be a butane-based gas, with examples including perfluorocyclobutane, butane, perfluorobutane, (See, for example, [0024], [0029], [0030] and Fig 3).   JP2013-254783 does not explicitly teach wherein the preset gas is selected from the group consisting of cyclobutane, neopentane, acetaldehyde, and diethyl ether within the full scope of the claims.
US 2015/0210790 (see, particularly, abstract, Figures, [0150-156]), and US2016/0158998 (see, particularly, abstract, Figures, [0011], [0030]) similarly are directed to nanoimprinting methods including the claimed steps of applying a resist, charging the chamber with a preset, condensable gas; increasing the pressure / utilizing an increase in pressure within the patterned areas during contacting to condense 
After further search and consideration there does not appear any taught motivation or predictability of particularly selecting the preset gas from the group consisting of cyclobutane, neopentane, acetaldehyde, and diethyl ether within the context of the full scope of the claims; therefore the pending claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/NATHAN H EMPIE/Primary Examiner, Art Unit 1712